UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-2067


L. RUTHER,

                 Plaintiff - Appellant,

          v.

UNITED STATES,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-00996-LMB-MSN)


Submitted:   January 31, 2017              Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     L. Ruther appeals the district court’s order denying his

motion    to   stay.     The    district     court   denied    relief     because

Ruther’s underlying civil action was no longer pending before

the court and Ruther offered no valid basis for a stay.                   We have

reviewed the record and find no reversible error.                  Accordingly,

we deny Ruther leave to proceed in forma pauperis and dismiss

for the reasons stated by the district court.                 Ruther v. United

States,   No.    1:16-cv-00996-LMB-MSN        (E.D. Va.    filed    Aug.     19   &

entered Aug. 22, 2016).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   this   court   and   argument     would    not    aid   the

decisional process.



                                                                         DISMISSED




                                       2